218 F.2d 819
Robert Daniel BREECE, Appellant,v.UNITED STATES of America, Appellee.
No. 12202.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1954.

Philip M. O'Hara, Ferdinand Powell, Jr., Knoxville, Tenn., for appellant.
John C. Crawford, Jr., Knoxville, Tenn., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by the verdict of a jury and sentenced to three years' imprisonment for violation of the National Motor Vehicle Theft Act, U.S.C.A., Title 18, section 2312.  He had been given possession of an automobile by a dealer in Detroit, Michigan, for interstate transportation and delivery to a customer in Sacramento, California.


2
To make the delivery, either by a specified northern or southern route, it was not necessary for appellant to pass through the State of Tennessee.  Nevertheless, he was apprehended with the automobile in his possession at Knoxville, Tennessee, and had, by unnecessary travel through several states, run up mileage of over 8,000 miles by speedometer reading.  He had sold, or pawned, several integral parts of the automobile.


3
Appellant raises issues, all of which reduce to the same point.  He makes the point that he had no existing criminal intent to convert the automobile to his own use when it was delivered to him at Detroit.  We have, several times, decided this contention against his insistence.  See Davilman v. United States, 6 Cir., 180 F.2d 284, 285; Collier v. United States, 6 Cir., 190 F.2d 473, 477; Crawford v. United States, 6 Cir., 188 F.2d 536.  The Davilman case was cited as authority in United States v. Sicurella, 2 Cir., 187 F.2d 533, 534.  See, also, opinion of Judge Miller (now a member of this court) when United States District Judge in United States v. Adcock, D.C.W.D.Ky., 49 F. Supp. 351, 353.


4
There is abundant substantial evidence to support appellant's conviction.  Accordingly, the judgment, of conviction and sentence is affirmed; and it is so ordered.